Name: COMMISSION REGULATION (EC) No 280/96 of 14 February 1996 amending Regulation (EC) No 77/96 on the supply of cereal-based weaning food as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  foodstuff;  agricultural activity
 Date Published: nan

 No L 37/8 MENl Official Journal of the European Communities 15. 2. 96 COMMISSION REGULATION (EC) No 280/96 of 14 February 1996 amending Regulation (EC) No 77/96 on the supply of cereal-based weaning food as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Commission Regulation (EC) No 77/96 (3) issued an invitation to tender for the supply, as food aid, of 210 tonnes of cereal-based weaning food ; whereas some of the conditions specified in Annex to that Regulation should be altered, HAS ADOPTED THIS REGULATION : Article 1 For lot C, point 10 of the Annex to Regulation (EC) No 77/96 is replaced by the following : 10 . Packaging and marking : OJ No C 34, 6. 2. 1993, p. 3 (II . C (2) (b) and II . C (3)) Markings in English Notwithstanding OJ No C 34 of 6. 2. 1993, the first paragraph of point II . C 2 (b) on page 9 is replaced by the following : The weaning food is to be packed in airtight sachets, maximum 1 kg, sealed at either end, sufficiently long and provided with a clip so that they can be resealed after opening." Placed in 20-foot containers. The free holding period for containers must be at least 1 5 days .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370 , 30 . 12. 1986, p . 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. P) OJ No L 15, 20. 1 . 1996, p. 11 .